DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  line 8 recites “refrigeratorand” which should read “refrigerator and” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 14-24 are rejected for at least being dependent on claim 13.

Claim 13 recites the limitation “an outer vacuum chamber defining a vacuum region in its interior volume”, in line 2, which is indefinite for being unclear what the term “its” is referencing.  Based on the Applicant’s disclosure as best understood by the Examiner, 

Claim 13 recites the limitation “a free volume delimited within the vacuum region and containing a cryogen” in line 5, which is indefinite for being unclear what structure delimits the free volume, since “free volume” is not structure, and therefore does not define the metes and bounds of the Applicant’s invention in view of Applicant’s disclosure.  Furthermore, the free volume, as defined by Applicant’s specification (see paragraph 0054;  “The buffer volume 34 and the free volume within the channel 32, refrigerator sock 15 or boiling unit 52 or refrigerator sock 15 and remote boiling chamber 20 are optimized such that the disclosure operates as a sealed unit”) is not within the vacuum region, which is inside of the vacuum chamber 14, wherein the broadest reasonable interpretation of a vacuum region is a region under vacuum. Since Applicant claims a buffer vessel (line 10) and buffer volume, in view of paragraph 0054, which discloses the free volume to comprise the buffer vessel volume, the limitation is further indefinite for being unclear if the free volume includes a separate buffer volume than the volume of the buffer vessel or if they are one in the same.  Based on the Examiner’s best understanding of the Applicant’s disclosure, the limitation will be examined as “a free volume delimited by the outer vacuum chamber and outside of the vacuum region, wherein the free volume contains a cryogen”.

Claim 13 recites the limitation “some of the mass of cryogen” which is indefinite for being unclear if this is the same as the cryogen within the free volume or not.  Based on 

Claim 16 recites the limitation “thermally linked to a thermal radiation shield provided in a vacuum space between a cryogen vessel and the outer vacuum chamber” which is indefinite for being unclear if the vacuum space is the same as the vacuum region or not.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be examined as “thermally linked to a thermal radiation shield provided in the vacuum region, wherein the vacuum region is positioned between a cryogen vessel and the outer vacuum chamber”.

Claim 23 recites the limitation “the interior of a remote boiling chamber” which is indefinite for “the interior” lacking antecedent basis and being unclear what the boiling chamber is “remote” from, the term “remote” being a relative term, which renders the claim indefinite. The term “remote” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the limitation will be examined as “an interior of a boiling chamber”.

Claim 23 recites “wherein the cryogenic refrigerator is partially accommodated within a refrigerator sock which is within the vacuum region, the interior of the refrigerator sock is in fluid communication with the interior of a remote boiling chamber comprising a cryogen-containing vessel and the cold plate, and the free volume comprising the 
	Furthermore, the limitation “the interior of the fluid communication between them” is indefinite for the term “the interior” lacking antecedent basis and being unclear what interior Applicant is referencing, or what structure “them” is referring to.
Based on the Applicant’s disclosure, specifically the drawings, the limitation will be examined as “wherein the cryogenic refrigerator is partially accommodated within a refrigerator sock located within the free volume, an interior of the refrigerator sock is in fluid communication with an interior of a boiling chamber, comprising a cryogen-containing vessel and the cold plate, and the free volume comprises the interior of the refrigerator sock and the interior of the boiling chamber.”.

Claim 24 recites the limitation “wherein the cryogenic refrigerator is partially accommodated within the vacuum region, the coldest stage of the refrigerator sock is in thermal connection with a heat exchanger exposed to the interior volume of a boiler comprising a cryogen-containing vessel and the cold plate, and the free volume comprising the interior volume of the boiler.” which is indefinite for being unclear how the refrigerator, which is not under vacuum, can be within the vacuum region, which is 
	Furthermore, the limitation “the coldest stage of the refrigerator sock” is indefinite for the refrigerator sock lacking antecedent basis and being unclear if the Applicant meant for the reference of the coldest stage of the cryogenic refrigerator claimed in claim 13 from which claim 24 depends.
	Furthermore, the limitation is indefinite for being unclear if the heat exchanger claimed in line 3 is an additional heat exchanger or the heat exchanger discussed in claim 13, from which claim 24 depends.
	Based on the Applicant’s disclosure, specifically the drawings, the limitation will be examined as “wherein the cryogenic refrigerator is partially accommodated within the free volume, the coldest stage of the refrigerator sock is in thermal connection with a second heat exchanger, the second heat exchanger exposed to an interior volume of a boiler comprising a cryogen-containing vessel and the cold plate, and the free volume comprising the interior volume of the boiler”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (JP 2001002336A), hereinafter referred to as Matsumoto.

Regarding claim 13, Matsumoto teaches a fault-tolerant cryogenically cooled system (Fig. 2), comprising: 
an outer vacuum chamber (8, which comprises 8a and 8b) defining a vacuum region (region between 8 and 9 interpreted to be under vacuum) in the outer vacuum chamber’s interior volume (volume which makes up the space between 8b and 9b); 
a cryogenic refrigerator (comprising 10 and 11); 
equipment to be cooled (superconducting magnet 6), housed within the vacuum region; 
a free volume (volume within condenser 15) delimited by the outer vacuum chamber and outside of the vacuum region, wherein the free volume contains a cryogen (liquid cryogen in a gas and liquid phase); 
a cold plate (bottom surface of condenser 15) exposed to the free volume and thermally linked (by refrigerant pipes 16 and 17) to the equipment to be cooled; 
a heat exchanger (cold tip of second stage 11 of the cryogenic refrigerator) thermally linked to a coldest stage (11) of the cryogenic refrigerator and exposed (thermally) to the free volume; 
a cryogen buffer vessel (19) delimiting a buffer volume (volume within 19); and 
a passage (20) linking the buffer volume with the free volume, wherein the cryogen buffer vessel and the passage are arranged such that (due to the inherent nature of their structure attributes which fluidly connect them), during failure of the th paragraph of translation, “When the expander 2 is cooled and the helium pressure of the refrigerant gas in the refrigerator mounting jacket 13 is lowered, the helium gas is supplied from the helium cylinder 19. On the contrary, when the temperature of the expander 2 rises and the gas pressure rises, it is collected in the helium cylinder 19.”).  

Regarding claim 14, Matsumoto teaches the fault-tolerant cryogenically cooled system according to claim 13, wherein the cryogen buffer vessel is external to the outer vacuum chamber (see location of 19, which is outside of 8).  

Regarding claim 21, Matsumoto teaches the fault-tolerant cryogenically cooled system according to claim 13, wherein the cryogenic refrigerator is a two-stage refrigerator (first stage 10 and second stage 11), and the heat exchanger is cooled by a second stage (11) of the cryogenic refrigerator.  

Alternatively…

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuyama et al. (US 2010/0031693), hereinafter referred to as Yuyama.

Regarding claim 13, Yuyama teaches a fault-tolerant cryogenically cooled system (Fig. comprising Fig. 1 and 6), comprising: 

a cryogenic refrigerator (comprising 2, 11 and 13); 
equipment to be cooled (40), housed within the vacuum region; 
a free volume (volume within condenser 20) delimited within the vacuum region and containing a cryogen (liquid and gas cryogen within 20, represented by 50 and 52); 
a cold plate (bottom surface of 20) exposed to the free volume and thermally linked (by 41) to the equipment to be cooled; 
a heat exchanger (224) thermally linked to a coldest stage (comprising 13 and 14) of the cryogenic refrigerator and exposed to the free volume; 
a cryogen buffer vessel (15) delimiting a buffer volume (volume within 15); and 
a passage (32) linking the buffer volume with the free volume, wherein the cryogen buffer vessel and the passage are arranged such that (due to the inherent nature of their structure attributes which fluidly connect them), during failure of the cryogenic refrigerator, some of the cryogen will flow through the passage into the buffer volume of the cryogen buffer vessel.

Regarding claim 14, Yuyama teaches the fault-tolerant cryogenically cooled system according to claim 13, wherein the cryogen buffer vessel is external (Fig. 1 shows buffer 30 outside of vacuum chamber 10) to the outer vacuum chamber.  


Alternatively…

Claim(s) 13, 15, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackermann et al. (US 2008/0209919), hereinafter referred to as Ackermann.

Regarding claim 13, Ackermann teaches a fault-tolerant cryogenically cooled system (Fig. 2), comprising: 
an outer vacuum chamber (202) defining a vacuum region (region within 202) in the outer vacuum chamber’s interior volume (interior volume of 202); 
a cryogenic refrigerator (244); 
equipment to be cooled (magnet 212), housed within the vacuum region; 
a free volume (volume within sock 242) delimited by the outer vacuum chamber and outside of the vacuum region (the free volume is not under vacuum since wetsocks allow for the removal and insertion of cryogenic refrigerators while still allowing for the container to be kept under vacuum), wherein the free volume contains a cryogen (gas cryogen is condensed by the cryogenic refrigerator 244); 
a cold plate (bottom surface of container which is unlabeled and holding liquid cryogen 238) exposed to the free volume and thermally linked (by HX “Temp1HX” and HX loop 234) to the equipment to be cooled; 
a heat exchanger (inherent cold tip of cryogenic refrigerator) thermally linked to a coldest stage (coldest stage of cryogenic refrigerator 244) of the cryogenic refrigerator and exposed to the free volume; 
a cryogen buffer vessel (270) delimiting a buffer volume (volume within 270); and 


Regarding claim 15, Ackermann teaches the fault-tolerant cryogenically cooled system according to claim 13, wherein the cryogen buffer vessel is internal (buffer vessel 270 is inside of vacuum chamber 202 as shown in Fig. 2) to the outer vacuum chamber.  

Regarding claim 23, Ackermann teaches fault-tolerant cryogenically cooled system according to claim 13, wherein the cryogenic refrigerator is partially accommodated within a refrigerator sock (sock 242) located within the free volume, an interior (interior of sock 242) of the refrigerator sock is in fluid communication with an interior of a boiling chamber (annotated by Examiner in Figure 1), comprising a cryogen-containing vessel (vessel of the boiling chamber) and the cold plate (bottom surface of the boiling chamber), and the free volume comprises the interior of the refrigerator sock and the interior of the boiling chamber.


    PNG
    media_image1.png
    620
    559
    media_image1.png
    Greyscale

Figure 1:  Fig. 2 of Ackermann.

Regarding claim 24, Ackermann teaches the fault-tolerant cryogenically cooled system according to claim 13, wherein the cryogenic refrigerator is partially accommodated within the free volume (cryogenic refrigerator 244 is within sock 242 which is part of the free volume), the coldest stage of the cryogenic refrigerator (coldest stage of cryogenic 

Ackermann does not teach wherein the coldest stage of the cryogenic refrigerator is thermally connected with a second heat exchanger, the second heat exchanger exposed to the interior volume of the boiler.

Yuyama teaches a cryogenically cooled system (Fig. 1 and 6) comprising a boiler (20) including a heat exchanger (222) in the form of a fin which provides a larger heat transfer area.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified the boiler, taught by Ackermann, to include a second heat exchanger in the form of fins, as taught by Yuyama, in order to provide the predictable result of increasing the surface area between the liquid cryogen within the boiler and the cold plate, thereby increasing the amount of heat transfer and efficiency of the equipment being cooled.

Alternatively…

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 15-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quigley (US 2017/0038100), hereinafter referred to as Quigley, and in view of Kwon et al. (US 2015/0080222), hereinafter referred to as Kwon.

Regarding claim 13, Quigly teaches a fault-tolerant cryogenically cooled system (Fig. 1) comprising: 
an outer vacuum chamber (5) defining a vacuum region (between chamber wall of 5 and wall of 2; see paragraph 0024, “One or more heat shields 6 may be provided in the vacuum space between the cryogenic vessel 2 and the vacuum jacket 5.”) in the outer vacuum chamber’s interior volume (volume of space between 5 and 2); 
a cryogenic refrigerator (comprising 11 and 13); 
equipment to be cooled (“magnet coils” cooled by liquid cryogen 3; see paragraph 0024, “FIG. 1 shows a cryostat 1 such as may be employed for holding magnet coils for an MRI (magnetic resonance imaging) system.”), housed within the vacuum region; 
a free volume (volume 19), delimited by the vacuum chamber, and containing a cryogen (liquid cryogen recondensed within recondenser chamber 20; see paragraph 0028, “Cryogen gas passing the heat transfer plates 14 of the recondenser 15 recondenses into liquid cryogen. The resulting liquefied cryogen then flows by gravity through the output channel 18 back to the cryogenic vessel 20”); 
a cold plate (bottom surface of 20) exposed to the free volume and thermally linked (by passages 7 and 18) to the equipment to be cooled; 


Quigly does not teach a cryogen buffer vessel delimiting a buffer volume; and a passage linking the buffer volume with the free volume, wherein the cryogen buffer vessel and the passage are arranged such that (due to the inherent nature of their structure attributes which fluidly connect them), during failure of the cryogenic refrigerator, some of the mass of cryogen will flow through the passage into the buffer volume of the cryogen buffer vessel.  

Kwon teaches a fault-tolerant cryogenically cooled system comprising a cryogenic refrigerator (Fig. 9, secondary reservoir 640) which cools equipment (magnet 610) and includes a cryogen buffer vessel (650) delimiting a buffer volume (volume within 650); and 
a passage (651) linking the buffer volume with a free volume (670G), wherein the cryogen buffer vessel and the passage are arranged such that (due to the inherent nature of their structure attributes which fluidly connect them), during failure of the cryogenic refrigerator, some of the mass of cryogen will flow through the passage into the buffer volume of the cryogen buffer vessel (when the cryogenic refrigerator 140 does not have the capacity to recondense evaporated cryogen in the free volume, pressure is prevented from building up in the free volume by directing cryogen to the secondary reservoir; see paragraph 0056, “When the gas cryogen 170G which is introduced into the primary reservoir 130, exceeds the capability of the cryogen recondensing system due to for example, high heat generated by the superconducting coil 110, the internal pressure of the primary reservoir 130 increases. Since the secondary reservoir 150 is connected to the primary reservoir 130 through the secondary reservoir tube 151 and the secondary reservoir tube 152, the secondary reservoir 150 divides the internal pressure of the primary reservoir 130, thereby relieving the increased internal pressure which occurs due to the introduction of the gas cryogen 170G which exceeds the capability of the cryogen recondensing system. That is, the secondary reservoir 150 performs the function of a buffer, and thus, the gas cryogen 170G can be received until reaching the predetermined pressure level”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the system of Quigly to include a buffer vessel and passage connected to the free volume, as taught by Kwon, in order to provide the predictable result of limiting pressure buildup within the free volume by directing evaporated cryogen which cannot be recondensed by the cryogenic refrigerator, to the buffer volume to prevent hazardous pressure buildup within the system.

Regarding claims 15 and 16, Quigly, as modified, teaches the fault-tolerant cryogenically cooled system according to claim 13, as well as a radiation shield (6) positioned in the vacuum region, wherein the vacuum region is positioned between a cryogen vessel (2) and the outer vacuum chamber (5), however does not teach wherein the cryogen buffer vessel is internal to the outer vacuum chamber (claims 15 and 16); or 

Kwon teaches everything discussed in claim 13, and goes on to teach wherein the buffer vessel (shown as 350 in Fig. 6) is within a vacuum region located between a cryogen vessel (Fig. 6, 320) and an outer vacuum chamber (see paragraph 0043, last line, “Furthermore, a vacuum container (not illustrated) may be provided outside of the heat shield portion 160.”), wherein a radiation shield (See paragraph 0043, last line) is positioned in the vacuum region and is thermally linked to the buffer vessel (Fig. 6, see where buffer vessel 550 is thermally linked to both the cryogen vessel 320 and heat shield 360).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Quigly, as modified, such that the buffer vessel is internal to the outer vacuum chamber and is thermally coupled to the heat shield, as taught by Kwon, in order to provide the predictable result of cooling the heat shield to aid in preventing heat transfer to the equipment from outside of the outer vacuum chamber.

Regarding claim 17, Quigly, as modified, teaches the fault-tolerant cryogenically cooled system according to claim 13, and further teaches wherein an upper surface of the cold 

Regarding claim 22, Quigly, as modified, teaches the fault-tolerant cryogenically cooled system according claim 13, wherein the cryogenic refrigerator is partially accommodated (most of the refrigerator is shown inside of the sock in Fig. 1, wherein the motor of the refrigerator is shown to be outside of the sock see paragraph 0024, “A refrigerator 7 is mounted in a refrigerator sock located in a turret 8 provided for the purpose, towards the side of the cryostat 1.”) within a refrigerator sock (“sock” in paragraph 0024) which is within the vacuum region, an interior (interior of sock recited in paragraph 0024) of the refrigerator sock defining the free volume in conjunction with the cold plate.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quigley and Kwon according to claim 13, in further view of Yuyama et al. (US 2010/0031693).

Regarding claims 18 and 19, Quigly, as modified, teaches the fault-tolerant cryogenically cooled system according to claim 13, however has not yet taught wherein the cold plate is provided with a cryogen gas heat exchanger in thermal contact with the cold plate. (claim 18); wherein the cryogen gas heat exchanger comprises fins attached to the cold plate (claim 19)  

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama as applied to claim 13, in further view of Nagao et al. (US 5,144,810), hereinafter referred to as Nagao.

Regarding claim 20, Yuyama teaches the fault-tolerant cryogenically cooled system according to claim 13, however does not teach wherein a thermally conductive thermal bus is in thermal contact with the cold plate and in thermal contact with equipment to be cooled.

Nagao teaches a cryogenically cooled system (Fig. 25) comprising a cryogenic refrigerator which uses a thermally conductive thermal bus (420) to thermally draw heat away from equipment to be cooled (407), remotely located from a cryogenic refrigerator, and transfer the heat to a free volume, in the form of a reservoir (helium reservoir 419), similar to the reservoir (20), part of the free volume of Yuyuma, and connected to a coldest stage (412) of the cryogenic refrigerator, wherein the reservoir serves to stabilize the temperature of the coldest stage and cool the equipment without the use of a liquid helium bath, thereby reducing the cost of making the structure compact (see column 12, lines 7-20, “…helium reservoir 419 enclosing helium is mounted to the third thermal stage 412, and a substrate 420 for mounting the logic and memory card 407 is mounted to the helium reservoir 419.  An I/O cable outlet container 426 is provided to lead out the I/O cable 406 connected to the logic and memory card 407.  The substrate 420 is cooled to a helium liquefying temperature by conduction of the cold from the helium reservoir 419.  As a result, the logic and memory card 407 is made operable.  Thus, the preferred embodiment does not require the liquid helium bath as shown in FIGS. 21 to 24, thereby reducing the 
cost and making the structure compact ”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified Yuyama such that a thermal bus thermally connects the equipment to be cooled with the free volume, including cold plate, as taught by Nagao, in order to provide the predictable result of cooling equipment which is located remotely from the free volume/cryogenic refrigerator without the use of a helium bath for the equipment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763      

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763